137-/5*
                                ELECTRONIC RECORD




COA #      05-14-00230-CR                        OFFENSE:        22.02


           Russell R. Whitehead v. The State
STYLE:     ofTexas                               COUNTY:         Kaufman

COA DISPOSITION:      AFFIRM                     TRIAL COURT: County Court At Law No. 1


DATE: 12/31/2014                  Publish: NO    TC CASE #:      31618CC




                        IN THE COURT OF CRIMINAL APPEALS


         Russell R. Whitehead v. The State of
STYLE:   Texas                                        CCA#:
                                                                     137-/5
         PRo s r                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:                30/y                            SIGNED:                        PC:_
JUDGE:        fH b/tsis^-                             PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD